Citation Nr: 1401015	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-29 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depression and alcohol dependence prior to March 17, 2011, and in excess of 30 percent since.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD and assigned a 10 percent disability rating, effective April 22, 2008.  The Veteran filed a notice of disagreement (NOD) with this determination in December 2008, and timely perfected his appeal in August 2009.

In February 2011, the Board remanded the issues on appeal for further development.  Subsequently, in an April 2012 rating decision, the Appeals Management Center (AMC), increased the Veteran's disability rating for PTSD to 30 percent, effective March 17, 2011.  The above development has been completed and the issue of entitlement to an increased disability rating for PTSD is ready for review.  Regrettably, as outlined below, the issue of entitlement to a TDIU is remanded for further development. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the above claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal (from April 22, 2008, forward), the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  The competent and probative medical evidence of record does not show that the Veteran's service-connected PTSD is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an increased initial disability rating of 30 percent, but no higher, for PTSD from April 22, 2008, forward, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

2.  The criteria for an increased initial disability rating in excess of 30 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  

3.  Application of the extraschedular rating provisions is not warranted for the Veteran's service-connected PTSD.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim of increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App.  128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.   

The VA has also done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining VA medical records, and providing him with VA examinations in November 2008 and March 2011.  The Veteran has not indicated that he has received additional treatment for PTSD.  The Board thus concludes that there are no additional treatment records outstanding with respect to this claim.   Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2008); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Veteran was initially granted service connection for PTSD and assigned a 10 percent disability rating, effective April 22, 2008.  Subsequently, the Veteran's disability rating for PTSD was increased to 30 percent, effective March 17, 2011.  The Veteran's disability ratings assigned for PTSD were in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2013).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.     

A 50 percent rating is warranted for PTSD when the psychiatric condition produces occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).     

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).

Scores ranging from 51 to 60 illustrate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning. 

Scores ranging from 31 and 40 illustrate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

The GAF score is only one factor to be considered in ascertaining the degree of impairment caused by the Veteran's psychiatric illness.

Turning to the evidence of record, the Veteran was first afforded a VA PTSD examination in November 2008.  The Veteran reported that he was working at the Mountain Home VA in housekeeping, which he had been doing for about three months.  Prior to that, he worked at a factory for five years, and prior to that he worked for Alcoa for fourteen years, which was his longest term of employment.  The Veteran reported no legal problems.  Additionally, he had anxiety and nervousness while driving.  He had support from his wife, sister, and son, but did not have any close friends.  He didn't have any hobbies or interest and spent most of his spare time watching television. 

Mental status examination showed a well-nourished, casually and neatly dressed man who was extremely tremulous and shaky, and tearful through the interview.  He was cooperative, but quite fidgety throughout the interview and had normal rate and rhythm to his speech.  He was also oriented times four.  His mood was extremely sad, sobbing, weeping, and still anxious.  His fund of knowledge was below average as he could only name three recent presidents and four cities in the U.S.  There was no evidence of any thought disorder.  The Veteran was able to perform cognitive testing, although done very slowly.  Other memory tasks appeared to be intact.  The examiner diagnosed the Veteran with PTSD and Depressive Disorder.  He appeared to be moderately to severely impaired socially and recreationally as he was avoidant of people and crowds, and unable to form close attachments to his wife and children; however, they were close to a degree, and he was able to be close to his sister.  Vocationally, he had several different jobs, but seemed to have been able to function on these jobs.  The examiner assigned the Veteran a GAF score of 40 for his PTSD and a score of 50 for depression.  He seemed to have adequate social support from his wife, sister, and others.  He was independent of others to perform activities of daily living and seemed capable of assisting his wife in managing their finances.  

In an August 2009 statement, the Veteran stated that his PTSD symptoms had increased in severity.  Specifically, the Veteran stated that he had panic attacks weekly and that he could not remember names, simple directions, recent events, and daily functions.  The Veteran further reported that he was depressed all the time and that he did not sleep well at any time.  He also maintained that he had trouble holding down jobs and avoided crowds.  He reported that he had no close attachments with family and had no friends.  

The Veteran was afforded another VA PTSD examination in March 2011.  The Veteran reported that he continued to live with his wife of 36 years.  He stated that things with his wife had been going well and there were no marital problems.  His wife did most of the shopping because of his discomfort in public places.  They would get together as a couple with family members for family gatherings on holidays.  He reported that he got along well with all his children and grandchildren.  He stated that he was very close to his sister and saw her two or three times a week, and was in contact with his brothers over the phone once a week.  He had no social acquaintances or friends outside of family.  He stopped going to church because he worked at VA on the weekends.  Additionally, he got along with his co-workers and sometimes ate with them at work; he did not socialize with any of them outside of work.  He sometimes went into the housekeeping closet during breaks at work and sat by himself.  He did lawn work in the summer, read, and watched TV.  The Veteran's current psychosocial functioning was seen as moderately impaired, primarily because of his rather severe social avoidance/withdrawal.  He did have good relationships with his wife and family and got along superficially well with co-workers.  He denied irritability or anger outbursts.  

Upon examination, the Veteran was appropriately and casually dressed.  His speech was unremarkable; attitude was cooperative, friendly and attentive; affect was normal; mood was anxious and dysphoric; attention was intact; and thought process was unremarkable.  He was also oriented to person, time and place.  He did not have any delusions or hallucinations.  He understood the outcome of his behavior and that he had a problem, and had average intelligence.  The Veteran also suffered from sleep impairment.  The Veteran felt his social avoidance was an inappropriate behavior.  He also reported obsessive/ritualistic behaviors of checking his door and window locks four or five times before going to bed, and the outside of his home nightly.  The Veteran reported that he was not sure if he had actual panic attacks.  There were times when he got something on his mind and paced the room or checked his belongings or the inventory at work.  He felt tight, on edge, and nervous.  These episodes occurred about once per week and lasted for 5 to 30 minutes.  He had no homicidal or suicidal thoughts.  His impulse control was good and he had no episodes of violence.  He was able to maintain his minimum personal hygiene and was capable of managing his financial affairs.  He did not like to drive long distances because it made him tense.  Additionally, his memory was noted to be normal.  The Veteran was diagnosed with PTSD and Depressive Disorder NOS, with a GAF score of 57.  The examiner concluded that that there were occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory function.  

After a review of the evidence of record, the Board finds that as of April 22, 2008 and throughout the entire period of appeal, the Veteran's PTSD symptoms have been found to display the criteria contemplated by a 30 percent rating under DC 9411: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2013). 

At no time since April 22, 2008, has the Veteran been found to display occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

On VA examinations noted above, the Veteran's speech was noted to be unremarkable; attitude was cooperative, friendly and attentive; affect was normal, mood was anxious and dysphoric; attention was intact; and thought process was unremarkable.  He was also oriented to person, time, and place.  He understood the outcome of his behavior and that he had a problem, and had average intelligence.  While the Veteran reported difficulty with establishing work and social relationships, he also reported that he had social support from his wife, sister, and son.  He stated that things with his wife had been going well and there were no marital problems.  He also reported that he got along well with all his children and grandchildren.  Additionally, he discussed the close relationship he had with his sister.  While he sometimes went into the housekeeping closet during breaks at work and sat by himself, he also reported that he got along with his co-workers and sometimes ate with them at work.  He was independent of others to perform activities of daily living and seemed capable of assisting his wife in managing their finances.  He denied irritability or anger outbursts.  Most significantly, the March 2011 VA examiner concluded that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory function.  

The GAF scores of record ranged from 40 to 57.  The Veteran's GAF scores are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers); or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  See VAOPGCPREC 10-95.  However, the Board notes that the Veteran's PTSD symptoms, such as moderate social impairment and weekly panic attacks, correspond with a GAF score of 57.  

Accordingly, considering all of the evidence of record, the Board finds that the Veteran's total disability picture most closely approximates the criteria for a 30 percent disability rating; however, because he does not demonstrate occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms, a 50 percent or greater rating is not warranted.  All reasonable doubt has been resolved in favor of the Veteran in making this decision.  The preponderance of the evidence is for the assignment of a higher 30 percent rating for the Veteran's PTSD for the entire appellate period.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2013).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's PTSD are not shown to cause any impairment that is not already contemplated by the rating criteria (DC 9411), and the Board finds that the rating criteria reasonably describe his disability.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  




ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, for PTSD with depression and alcohol dependence, from April 22, 2008, is granted.

Entitlement to an initial disability rating in excess of 30 percent for PTSD with depression and alcohol dependence, is denied.


REMAND

The Board notes that, to date, the Veteran has not been provided with notice for his claim of entitlement to a TDIU.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Therefore, a remand is necessary in order to provide the Veteran with VCAA notice for the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

1) Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  that advises him about what is needed to substantiate a claim for a TDIU.

2) Following the completion of the foregoing, and after undertaking any other development it deems necessary, readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


